Citation Nr: 0613105	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to July 1975

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss was not manifest 
during service, or within one year of service separation, and 
is not shown to be casually or etiologically related to 
service.  

2.  The veteran's tinnitus was not manifest during service 
and is not shown to be casually or etiologically related to 
service.  

3.  The veteran manifests Level I hearing in his left ear and 
his right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2005).

3.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The first two issues in this claim involve the question of 
whether service connection can be established for hearing 
loss of the right ear and tinnitus.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

A.  Right Ear Hearing Loss

The veteran seeks service connection for right ear hearing 
loss.  He contends he was exposed to engine noise during his 
work as an aircraft engine mechanic and that this resulted in 
his hearing loss.  

The veteran meets the first requirement for service 
connection because results from a February 2003 VA 
examination indicate the auditory threshold in the veteran's 
right ear to be 40 at 2000 Hertz, 50 at 3000 Hertz, and 65 at 
4000 Hertz.  Impaired hearing is considered to be a 
disability under VA law (38 C.F.R. §3.385) when either 1) the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, 2) when 
the auditory threshold in at least three of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or 
greater, or 3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  His DD Form 214 
shows he worked as an aircraft maintenance technician or 
specialist during service and noise exposure can be 
reasonable inferred in such occupations.  The veteran's right 
ear hearing loss meets the requirements of both of the first 
two criteria of 38 C.F.R. §3.385.  

The veteran's claim fails because the medical evidence does 
not demonstrate that the veteran's right ear hearing loss was 
incurred in or aggravated during service, or that there is a 
medical nexus between his current hearing loss and an in-
service disease or injury.  

The right ear hearing loss documented in the veteran's 
separation examination does not meet the legal requirements 
for impaired hearing under 38 C.F.R. § 3.385.  Additional 
service medical records are not available, although extensive 
efforts have been made to locate them.  The Board takes note 
of the veteran's representative's reference to Hensley v. 
Brown, 5 Vet. App. 155 (1993) for the proposition that 
service connection for hearing loss may be granted even if 
audiometric test results at separation do not meet the 
regulatory requirements for establishing a disability at the 
time.  However, in such a circumstance service connection may 
only be established where there is evidence that the current 
disability is causally related to service.  Id. at 160.  
There is no objective medical evidence associated with the 
file documenting this required nexus.  While a May 1997 MEPS 
examination documents the veteran's disqualification from the 
Air Force Reserve in part due to severe hearing loss, this 
hearing loss is not specifically related to a disease or 
injury incurred in service.  

A December 2003 letter submitted by Cheryl L. Braud, M.D. 
documents the veteran's reports of loud noise exposure but 
does not provide an opinion as to whether this noise exposure 
is causally or etiologically related to his hearing loss.  
The February 2003 VA examination, while noting the veteran's 
exposure to aircraft engines during service also fails to 
provide a nexus opinion.  

The veteran's statements regarding the connection between 
service and his current hearing loss are noted.  However, it 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), and the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  It does not appear 
from the record that he has any special medical training in 
this regard.  Beyond this, there is no additional medical 
evidence associated with the file and in his VA Form 9, the 
veteran states he has no additional evidence to submit.  For 
these reasons, the veteran's claim for service connection is 
denied.

B.  Tinnitus

The veteran seeks service connection for tinnitus, contending 
it is also related to his exposure to aircraft engine noise 
during service.  

The veteran meets the first requirement for service 
connection because he is capable of describing the particular 
symptom of ringing in his ears and the medical evidence 
supports this.  The December 2003 letter from Dr. Braud 
includes bilateral tinnitus as an impression from the 
examination.  

The veteran's claim for service connection for bilateral 
tinnitus fails because the medical evidence does not 
demonstrate in-service incurrence or aggravation of tinnitus, 
or a medical nexus between his current tinnitus and an in-
service disease or injury.  The veteran's separation 
examination does not make mention of tinnitus.  The February 
2003 VA examination lists noise exposure as a factor, among 
others, that may cause tinnitus, but does not specifically 
relate this to the veteran's case.  The letter submitted by 
Dr. Braud does not provide a nexus opinion on tinnitus and 
the veteran does not have the competence to do so.  For these 
reasons, the veteran's claim for service connection for 
tinnitus is denied.

Initial Evaluation for Left Ear Hearing Loss

The veteran essentially contends that the noncompensable 
evaluation assigned for his left ear hearing loss does not 
accurately reflect the severity of the disability.  He states 
his left ear hearing loss will continue to become worse with 
the passage of time, and that the damage to his ears suffered 
in service will never repair itself.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2005).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI




Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


A rating decision of March 2003 granted service connection 
for the veteran's hearing loss of the left ear and assigned a 
noncompensable percent rating pursuant to Diagnostic Code 
(DC) 6100.  The Board observes that the veteran has appealed 
the initial evaluation assigned, and as such, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was examined by VA in February 2003.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
25
35
50
70
45
RIGHT
20
40
50
65
44

Speech audiometry testing revealed the veteran manifests 
speech recognition ability of 98 percent in his left ear and 
96 percent in his right ear.  He was diagnosed with 
sensorineural hearing loss sloping from mild at 1500 Hertz to 
severe at 6000 Hertz in the left ear, and sensorineural 
hearing loss sloping from mild at 2000 Hertz to moderate at 
4000 Hertz in the right ear.  When these values are applied 
to the criteria set forth above in Table VI, the veteran 
manifests Level I hearing in his left ear and his right ear.  
The non-service-connected right ear, by operation of 
38 C.F.R. § 4.85(f), the ear is to be assigned a Roman 
numeral designation of I under the facts in this case.  By 
application of Table VII, this warrants a noncompensable 
disability rating.  This evidence does not support an 
increased rating and is against the veteran's claim.   

The veteran was also examined by a private audiologist, Dr. 
Braud, in December 2003 and the audiology report is 
associated with the file.  However, the report does not 
contain the clinical findings necessary for consideration 
under the VA Rating Schedule.   Although the veteran's speech 
discrimination was measured, it is unknown whether the 
results obtained were by application of the Maryland CNC 
controlled speech discrimination test.  Further, the exact 
measurements of the veteran's hearing levels at 1000, 2000, 
3000, and 4000 Hertz are unclear from the report.  For these 
reasons, the December 2003 audiology examination cannot be 
considered in this decision. 

The Board has considered whether a higher evaluation might be 
warranted under 38 C.F.R. § 4.86 based on exceptional 
patterns of hearing impairment.  However, the February 2003 
VA examination does not show that puretone thresholds at each 
of the four specified frequencies was 55 decibels or more, or 
that puretone thresholds at 1000 hertz was 30 decibels or 
less and the threshold at 2000 hertz was 70 decibels or more.  
The Board thus concludes that an initial evaluation in excess 
of the currently assigned noncompensable evaluation for the 
veteran's left ear hearing loss is not warranted.



Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2002.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted for the veteran's right ear hearing 
loss or tinnitus, or should an initial compensable evaluation 
be awarded for the veteran's left ear hearing loss, Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 2006), since 
this decision affirms the RO's decision, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  Although the veteran was not mailed a 
separate letter from the RO specific to his claim for an 
initial compensable rating for left ear hearing loss, the 
Statement of the Case and the Supplemental Statement of the 
Case, received by the veteran subsequent to his expressed 
disagreement concerning his left ear evaluation, adequately 
informed him of VA's duties to notify and assist with respect 
to that claim.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of 

	(CONTINUED ON NEXT PAGE)




the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claims.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied.  
 
ORDER

Service connection for right ear hearing loss and tinnitus is 
denied.

An initial compensable evaluation for left ear hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


